Now on this 15th day of December, 1978, the above captioned matter comes on for hearing; appearing for the State is Philip A. Harley, Assistant Attorney General; respondent does not appear. Following a hearing in the matter the Court finds:
1. That on December 8, 1978, the above captioned matter was called on for hearing and the respondent did not appear after having been properly notified by the Court.
2. That several other complaints against the respondent are now pending before the Disciplinary Administrator, some involving allegations of criminal impropriety.
3. On December 9, 1978, the Court served notice on respondent to appear on December 15, 1978, and show cause why he should not be temporarily suspended from the practice of law.
4. On December 15, 1978, respondent did not appear at the hearing to show cause.
Wherefore, this Court being fully advised in the premises finds that John D. Logsdon should be temporarily suspended from the practice of law until further Order of the Court.